DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed June 13, 2022.
	Claims 1-20 are pending.  Claims 1, 3-5, 7, 9, 11-16 and 18-20 are amended.  Claims 1 and 16 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on October 16, 2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited program operation of each of a plurality of program loops executed after the first program loop and before the second program lop, while applying a stepped-up program voltage to the first word line, the controller applies the first voltage to the first bit line when a verification of the first memory cell transistor classified into the first group has not been passed, applies a second voltage different from the first voltage to the second bit line when a verification of the second memory cell transistor classified into the second group has not been passed, and applies one of the first voltage or the second voltage to each of the third bit line and the fourth bit line, and in the verify operation of the second program loop, the controller classifies the third and fourth memory cell transistors respectively into a third group of memory cell transistors each having a low threshold voltage and a fourth group of memory cell transistors each having a high threshold voltage, the verify operation of the second program loop being executed by applying a second verify voltage higher than the first verify voltage to the first word line, in combination with the other limitations.
With respect to independent claim 16, there is no teaching or suggestion in the prior art of record to provide the recited program operation, apply a first voltage to the first bit line when a verification of the first memory cell transistor has not been passed, apply a second voltage different from the first voltage to the second bit line when a verification of the second memory cell transistor has not been passed, and apply one of the first voltage or the second voltage to each of the third bit line and the fourth bit line, and in a verify operation, refrain from using the first verify voltage, in a verify operation of a third program loop after the second program loop in a write operation that is executed by applying a second verify voltage higher than the first verify voltage to the first word line, determine that the third and fourth memory cell transistors are in a third state and fourth state, respectively, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825